Case 1:16-cv-05165-ER-KNF Document 3177-7 Filed 02/21/20 Page 1 of 5




                EXHIBIT 7
     Case 1:16-cv-05165-ER-KNF Document 3177-7 Filed 02/21/20 Page 2 of 5
CONFIDENTIAL




                                                                    QUEST003151
     Case 1:16-cv-05165-ER-KNF Document 3177-7 Filed 02/21/20 Page 3 of 5
CONFIDENTIAL




                                                                    QUEST003152
     Case 1:16-cv-05165-ER-KNF Document 3177-7 Filed 02/21/20 Page 4 of 5
CONFIDENTIAL




                                                                    QUEST003153
     Case 1:16-cv-05165-ER-KNF Document 3177-7 Filed 02/21/20 Page 5 of 5
CONFIDENTIAL




                                                                    QUEST003154
